DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “comprises” on lines 2 and 5, should be avoided in the abstract.  Also, on line 10 of the abstract, “Fig. 1a” should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Doyle.
Doyle (Figs. 1 and 2; col. 2, lines 26-31; col. 3, line 22 through col. 4, line 7) teaches an apparatus for humidifying a gas flow stream including a plurality of humidification chambers (30, 30a, 30b) wherein a water bath (31, 31a, 31b) is placed within each of the successive chambers, the gas flow stream entering the first chamber (30b) through a vertically oriented nozzle (34b), which delivers a high velocity gas jet to the surface of the liquid (31b), the gas jet impinging upon the liquid surface perpendicularly or substantially perpendicularly (claims 1, 4, and 13).  The vertically oriented gas nozzles (34, 34a, 34b), along with the throttle members (35, 35a, 35b) impart a first velocity component to the gas stream that is perpendicular to the liquid surface that is greater than a second velocity component that is parallel to the surface, the gas stream spreading radially upon contact with the surface from the round nozzles (Fig. 2) (claims 2 and 3).  The overall apparatus of the device is constructed from standard sheet metal (based upon the drawing cross-hatching), which is thermally conductive to allow for the liquid within the chambers to extract some heat from the external environment (claim 6).  The apparatus includes an intermediate humidification chamber (30a) and a final humidification chamber (30), which receive humidified gas streams from the previous chamber and in turn deliver the gas stream through a gas nozzle (34, 34a) to form a gas jet within each subsequent chamber to further humidify the gas, the chambers being unheated, thus forming a cold pass over humidification apparatus (claims 8-11, 14).  With regard to the process of instant claim 15, the liquid bath in chambers (30, 30a, and 30b) passes countercurrently to the gas flow stream through the chambers and thus is successively cooler from 30 to 30a to 30b, which will subject the initial gas stream from nozzle (34b) to the coolest liquid, thus cooling the gas stream to a greater extent, the gas stream flowing into the intermediate chamber (30a) coming into contact with a warmer liquid, which will warm the gas stream exiting from the intermediate chamber relative to the gas stream exiting the initial humidification chamber (30b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle taken together with Clawson.
Doyle (Figs. 1 and 2; col. 2, lines 26-31; col. 3, line 22 through col. 4, line 7) substantially discloses applicant’s invention as recited by instant claims 5 and 7, except for the thermally insulating portions between the humidification chambers, as recited by instant claim 5, and the passage between an exterior wall and the heat conductive wall of at least one humidification chamber, as recited by instant claim 7.
Clawson (Fig. 1; page 1, lines 42-50) discloses an apparatus having successive humidification chambers with gas inlets into each chamber being substantially perpendicular to the water surface within each chamber.  Clawson further includes spaces between the upper thermally conductive wall (a) of the humidification chambers and an exterior wall (shown as the unnumbered wall at the top of Figs. 1 and 2), the spaces open to the ambient atmosphere, which provide an insulating air gap between the adjacent humidification chambers (claim 5), as well as providing a gas flow gap on the outside the heat conductive top wall (a) of the humidification chambers, such that heat can be absorbed through the top wall (a) from ambient air flowing through the gaps formed between the top wall (a) and the exterior wall (above the top wall (a)).  It would have been obvious for an artisan at the time of the filing of the application, to modify the structure of the Doyle apparatus to provide heat insulating air gaps between the individual humidification chambers thereof, in view of Clawson, and further to provide a gas flow having waste heat from any convenient source through the air gaps, as suggested by Clawson, since such would provide better control of the gas flow temperature leaving each individual humidification chamber and leaving the overall humidification apparatus.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle taken together with Austin et al ‘930.
Doyle (Figs. 1 and 2; col. 2, lines 26-31; col. 3, line 22 through col. 4, line 7) substantially discloses applicant’s invention as recited by instant claim 12, except for the humidified gas stream being useable for patient respiration with a convenient gas flow stream source and an interface for delivering the humidified gas stream to a patient.
Austin et al ‘930 (Figs. 1-3; paragraph [0026]) disclose a multi-chamber gas humidification apparatus similar to that of Doyle, wherein the gas stream is generated by a conventional CPAP device and delivered to a patient through a conventional interface.  It would have been obvious for an artisan at the time of the filing of the application, to substitute a CPAP device for the gas stream supply means of Doyle, and to provide a subject interface means for delivering the humidified gas stream to a patient, if desired, in view of Austin et al ‘930, since such are convenient well known means within the art of respiratory gas delivery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/10-8-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776